Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 10/19/2018.
This communication is the first action on the merits.

Claims 1-20 is/are currently pending. Applicant elects Claims 16-20 per Examiner’s Restriction requirements on 12/16/2020. Claim 1-15 are withdrawn from consideration. Claims 16-20 have been examined.





Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-19 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 17 recites “(i) generate and display, on an interface of the stationary monitoring device”, “(iv) display, on either an interface of the stationary monitoring device or an interface of the employee computing device”, it is unclear if “an interface” is referring the same interface or a separate interface of “of the stationary monitoring device”. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claims 18, 19 depend on claim 17 and do not cure the aforementioned deficiencies of claim 17, and thus, claims 18, 19 is rejected for the reasons set forth above regarding claim 17 as a result.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 16 recite,
“A ... for automated management of work-time, the ... comprising: 
a ... to: 
store, in the ..., an authorized worktime amount for an employee over a time period, continuously track, during the time period, an actual worktime of the employee;
predict, during the time period, whether the actual worktime of the employee will exceed the authorized worktime amount during the time period;
responsive to predicting that the actual worktime will exceed the authorized worktime amount, generating and transmitting a notification to a supervisor ... indicating that the actual worktime of the employee is predicted to exceed the authorized worktime; and 
receiving, from the supervisor ..., an authorized adjustment of the authorized worktime or a rejection; and 
transmitting, to an ... of the employee, a decision, wherein the decision includes the authorized adjustment of the authorized worktime or the rejection.”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …store, in the ..., an authorized worktime amount for an employee over a time period, continuously track, during the time period, an actual worktime of the employee; predict, during the time period, whether the actual worktime of the employee will exceed the authorized worktime amount during the time period; responsive to predicting that the actual worktime will exceed the authorized worktime amount, generating and transmitting a notification to a supervisor ... indicating that the actual worktime of the employee is predicted to exceed the authorized worktime; and receiving, from the supervisor ..., an authorized adjustment of the authorized worktime or a rejection; and transmitting, to an ... of the employee, a decision, wherein the decision includes the authorized adjustment of the authorized worktime or the rejection…, under the broadest reasonable interpretation, can include a human reasonably using their mind to, store, in the ..., an authorized worktime amount for an employee over a time period, continuously track, during the time period, an actual worktime of the employee; predict, during the time period, whether the actual worktime of the employee will exceed the authorized worktime amount during the time period; responsive to predicting that the actual worktime will exceed the authorized worktime amount, generating and transmitting a notification to a supervisor ... indicating that the actual worktime of the employee is predicted to exceed the authorized worktime; and receiving, from the supervisor ..., an authorized adjustment of the authorized worktime or a rejection; and,... and a human reasonably using pen and paper to, transmitting, to an ... of the employee, a decision, wherein the decision includes the authorized adjustment of the authorized worktime or the rejection…; therefore, the claims are directed to a mental process. 

Further, store, in the ..., an authorized worktime amount for an employee over a time period, continuously track, during the time period, an actual worktime of the employee; predict, during the time period, whether the actual worktime of the employee will exceed the authorized worktime amount during the time period; responsive to predicting that the actual worktime will exceed the authorized worktime amount, generating and transmitting a notification to a supervisor ... indicating that the actual worktime of the employee is predicted to exceed the authorized worktime; and receiving, from the supervisor ..., an authorized adjustment of the authorized worktime or a rejection; and transmitting, to an ... of the employee, a decision, wherein the decision includes the authorized adjustment of the authorized worktime or the rejection…, under the broadest reasonable interpretation, includes a human supervisor managing human employees’ work request and schedules, therefore it is managing personal behavior or relationships or interactions between people, Moreover, authorized worktime amount for an employee over a time period, under the broadest reasonable interpretation, is fundamental economic practice and commercial or legal interactions (i.e. contracts). Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 16: System, server communicatively coupled to one or more computing devices via a network, wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored therein, a database, and a processor for executing the computer-readable instructions, database, computing device, employee computing device
Claim 17: stationary monitoring device, interface of the stationary monitoring device, an interface of the employee computing device
Claim 18: electronic
Claim 19: vibratory 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, 

Additionally, with respect to the elements, store…, receiving..., generating..., transmitting..., detect..., generate and display..., play music..., display..., communication triggers..., ; these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – , store…, receiving..., detect..., data output – generating..., transmitting...generate and display..., play music..., display..., communication triggers...


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least [0047] The present disclosure is not intended to be limited to the specific terminology so selected, and it is to be understood that each specific element includes all technical equivalents which operate in a similar manner. As required, a detailed illustrative embodiment of the present invention is disclosed herein. However, techniques, methods, systems, compositions and operating structures in accordance with the present invention may be embodied in a wide variety of sizes, shapes, forms and modes, some of which may be quite different from those in the disclosed embodiment. Consequently, the specific structural, functional and step-by-step details disclosed herein are merely representative, yet in that regard, they are deemed to afford the best embodiment for purposes of disclosure and to provide a basis for the claims herein which define the scope of the present invention. [0048] In the following detailed description, specific embodiments that may be practiced are shown by way of illustration and explanation. The embodiments are described in sufficient detail to enable those skilled in the art to practice the embodiments, and it is to be understood that the logical, mechanical, and other changes may be made without departing from the scope of the embodiments. The following detailed description is therefore not to be taken in a limiting sense. In describing exemplary embodiments of the present invention illustrated in the drawings, specific terminology is employed for sake of clarity. However, the present disclosure is not intended to be limited to the specific terminology so selected, and it is to be understood that each specific element includes all technical equivalents which operate in a similar manner. For example, elements and/or features of different exemplary embodiments may be combined with each other and/or substituted for each other within the scope of this disclosure and appended claims. In the description of the figures below, it is understood that the details described above may be combined with, or may be used in place of similar attributes described below and that the figures are used only to illustrate particular exemplary embodiments of the present invention. [0049] It is to be understood herein that the methods and systems described may be implemented in at least hardware, software, or firmware, and may employ specifically configured processors or special purpose processing means. Such methods and systems may utilize software-implemented instructions stored on one or more devices that are tangibly embodied, such as a semiconductor memory device (e.g., RAM, ROM, PROM, EEPROM, or Flash-Programmable RAM), a magnetic memory device (e.g., a diskette or fixed hard disk), an optical memory device (e.g., CD-ROM or DVD), a PC card (e.g., PCMCIA card), or other memory device. Those instructions may be implemented by any suitable device with suitable architecture. Further, it will be appreciated by one of ordinary skill in the art that since these systems may be implemented in software, the constituent system components may differ in certain exemplary embodiments in response to how an application is programmed. [0051] The systems and methods described herein are best understood with reference to the following drawings, which are described in detail below. Referring first to FIG. 1, illustrated is a diagram of an exemplary computing system 100 and a plurality of peripheral computing devices 128. A combination of hardware and software operate on the plurality of computing devices 128 and computing system 100, generally with one or more connections to wired or wireless wide area network (WAN) 124 (e.g., the Internet), and are incorporated with local devices through local area network (LAN) interface 120. Computing devices 128 can be a wireless mobile hardware device having software capable of communicating information to other mobile devices or computer systems, determining the location of that device with geographical position location capability (e.g., through triangulation of a cell system, GPS, specifically input by a user, etc.), and connecting to a private computer network or public network such as the Internet through a network. [0052] Computing system 100 can include, for example, server 102 including central processing unit (CPU)104, memory unit 106, database 108, interface 110, communication means 112, display unit 114, one or more input devices 116 (e.g., keyboard, mouse, etc.), LAN data transmission controller 118, LAN interface 120, network controller 122, and internal bus 138. As shown, the system may be connected to a data storage device, such as, for example, a hard disk disposing one or more databases 108 via a wired or wireless link. Computing system 100 can include one or more servers configured the same or similar to server 102 shown in FIG. 1, or one or more servers configured in a different manner, which may dispose different hardware or software. For example, computing system 100 may comprise multiple servers hosted in multiple spaces such as data centers or server farms. [0054] Server 102 and computing system 100 may be communicatively linked, through communication means 112 and WAN 124, to peripheral devices such as computing devices 128, manager device 126, administrator device 134, and coordinator device 136. Computing devices 128 may include one or more client computing devices 130Ci-130Cn and employee computing devices 132D1-132Dn (or independent contractor computing devices). Computing devices 128 may be devices (e.g., smartphone, smartwatch, etc.) which allow a user (e.g., an employee, an independent contractor, a client, etc.) to interact with the computing system 100. Any number (e.g., 1, 2, 3, ... n) of employee devices 132D1...132Dn, or client devices 130C1...130Cn may be used in conjunction with computing system 100. [0055] It will also be appreciated that remote computing devices 128 may additionally or alternatively include non-smartphone(s) (i.e., traditional cellphones, landline telephones, etc.) that may connect with computing system 100 through a network. [0060] Computing system 100 can access all information stored in one or more databases 108, which may include rules and procedures data, employee data, administrative data, group data, client data, map component data, and any other data relevant to implementation of computing system 100. [0066] Turning now to FIG. 3, shown is a diagram illustrating various components of an exemplary embodiment of computing devices 128. As discussed above, computing devices 128 can be used by clients (e.g., via devices 130C1...130Cn) or employees or independent contractors (e.g., via devices 132D1...132Dn), and may be in communication with various components, tangible or intangible, of computing system 100. Computing devices 128 may incorporate various internal devices 300 and external devices 302, and may utilize mobile communications device 320 for receiving voice, text, and/or data for connecting to computing system 100 such as over WAN 124, and location identifier 304 such as a GPS receiver or GPS unit for identification of a past, present, or future location. An application, a map component, map data, and location identifier 304, such as, for example, a GPS module or other circuitry for providing LBS data may be integrated into one or more of computing devices 128 for certain location identification functions. [0068] Location identifier 304 can include a GPS-enabled system or device whose tracking components identify the locations of employees, as well as locations of clients who subscribe to system 100 and allow access to their personal hand-held devices 130. While the invention is primarily discussed as incorporating or utilizing GPS technology, other tracking services such as China's BeiDou network, Russia's GLONASS service, India's IRNSS having the operational name NAVIC, Japan's QZSS, and Europe's Galileo network, etc. may also be employed as or part of the location identifier in accordance with exemplary embodiments of the invention.[0069] Processor 306 is preferably provided for executing software or a set of instructions on computing devices 128. Computing devices 128 may also contain storage 308 such as random- access memory (RAM) or flash storage. Input/output (I/O) devices 310 can be used to connect computing devices 128 to other system implements, depending on the available functionalities of computing devices 128. For example, an employee may use an in-vehicle navigation system, which might not have a camera, while a smartphone may have a built-in camera. In this situation, a camera may be included as an input for the in-vehicle navigation system. Other I/O devices 310 may include a scanner, a microphone, and/or a speaker. Computing device 128 may also include mobile user display 312 to receive and display to a user notifications and/or other data received from computing system 100. Mobile user display 312 may, for example, be an electronic touchscreen display configured to provide user engagement panel or interface 314 in accordance with various methodologies of the invention. Computing devices 128 may also utilize internal clock mechanism 316 to determine the time the devices were at a given location. Accelerometer/speedometer 318 can also be provided as part of or in communication with computing devices 128 to measure speed, acceleration, directional changes, etc. [0070] User engagement panel or interface 314 displays various content based on user selections and preferences. It will be appreciated that one or more components of computing devices 128 may be combined to provide user features specific to user selections and user locations. These selections can be displayed to the user, and the user can utilize user engagement panel or interface 314 to interact with displays of certain information. For instance, user engagement panel or interface 314 can correspond to a program downloaded onto a smartphone or other portable computer device such as a tablet computer or personal digital assistant (PDA). A user can download and install the application on one or more computing devices 128 and register with the system. Pre-programmed features of computing devices 128 may be utilized based on certain protocols or methods of integration of basic components, such as servers, databases 108, mobile end applications, web portals, network settings, etc. [0077] External devices 302 (i.e., additional mobile devices, tablets, laptops, or other computing devices) can connect to computing devices 128 through a wired or wireless connection. It will be appreciated that these external devices 302 may include any device that can provide additional or enhanced functionalities to computing devices 128, whether computing devices 128 is a mobile device such as a tablet or smartphone, an in-vehicle navigation system, or another type of computing device. [0078] Shown in FIG. 4 is a schematic diagram further illustrating system components for an employee tracking system in accordance with an exemplary embodiment of the invention. Employee module 430 may include employee application 402, which may be software running on employee computing device 404 such as a desktop computer or remote touch screen device, or include a keyboard and/or a mouse or other input devices. An employee can enter commands and information into the system through employee module 430 running on employee computing device 404. Other input devices can include a microphone, tablet, smartphone or other mobile device. Additional functionality may be provided through a scanner, etc. These and other input devices are connected to one or more servers through an interface. Employee application 402 may be in the form of different apps such as desktop app, Android apps, iOS apps, or Windows OS apps, etc., and may run on a computing device, such as a mobile device. Employee module 430 in part allows an employee to connect to employee web portal 406, in which certain employee related information may be made available. Employees may be provided features unique to their job functions. [0079] Employee module 434 may include employee application 418, which may be carried out on employee computing device 420. Employee module 434 allows tracking components such as geolocation identifier 408 (e.g., GPS receiver or GPS unit) to identify the geolocation of an employee. Geolocation identifier 408 may be built into a mobile device or part of a specially programmed verification device. In other exemplary embodiments, geolocation identifier 408 may be mounted in a vehicle operated by an employee and may communicate through network 124 with one or more servers 102 with means for geolocation tracking and/or processing. Employee module 434 may also use camera 422 to take pictures, and clock mechanism 410 to obtain timestamps. These may be part of employee computing device 420, such as built into a smartphone, or may be input devices or potentially functionalities provided by an additional specially programmed verification device. Camera 422 may allow the employee to take a photo of a certain location, and that photo may be image processed. The photo may be processed using image- recognition technology to cross-reference the photo with known location images. [0087] A GIS or one or more servers may implement geoprocessing (Step 501), including geocoding a location input as an address into a geolocation, including, for example, longitude and latitude coordinates. This may be achieved using a third-party geocoding API such as GOGGLE MAPS. [0088] The geolocations of an employee may be recorded directly in reference to a map, which may be provided by a third-party API such as GOOGLE MAPS, a mapping and turn-by-turn direction application provided by Google®, a subsidiary of Alphabet Inc.[0144] The tracking system is preferably generally operable to track a user portable electronic device 916 (e.g., the same or similar to computing device 128) carried by or associated with the individual 904 within one or more predefined areas of the workplace in real-time. The computing system 900 is preferably in communication with time clock system 902 and operable to communicate back and forth with the user portable electronic device 916 uniquely associated with individual 904. The tracking system can employ various types of wireless technology 908 (e.g., optical, radio frequency (RF), bar code scanning, ultrasound, global positioning (GPS), wireless local area network (WLAN), ultra-wide band (UWB), ultra-high frequency (UHF), BluetoothTM, Wi-FiTM, cellular-based positioning, infrared (IR), etc. or combination thereof) to track a location of the user portable electronic devices 916, and is not limited based on the subject matter described herein. [0150] System 900, used with or without system 100, may be implemented through a software application and/or program particularly suited for operation with hand-held devices such as smartphones, Personal Digital Assistants (PDA), mobile computers and/or other multifunctional electronic hand-held devices with compatible operating systems to support the application. Preferably, the hand-held devices comprise a display screen, data entry inputs via touch screen, keyboards and/or voice commands, an operating system to support the application, and a camera to recognize facial features of the user. [0157] In still a further exemplary embodiment of the invention, the hand-held devices further comprise a Global Positioning System (GPS). The GPS is preferably used to detect and identify locations of a user at each clock-in and/or clock-out occasion and the detected location is preferably tagged with the related clock-in and/or clock-out occasion. As a result, time and location of the user may be recorded during attendance recording. The recorded attendances can be viewed and/or exported as notifications to appropriate management personnel or for printing. The recorded attendance data is preferably stored in database 108, categorized based on at least user name or identity, and may be exported into a format for printing. The attendance data may have user information along with start and end dates of working days and clock-in and/or clock-out time with respect to specific locations detected by the GPS. The attendance data may be transmitted to the hand-held devices that may communicate with the computing system and database via a communication network 910. Preferably, communication network 910 is a wireless network connection established via a wireless protocol cloud. However, one skilled in the art will appreciate that this technology may be substituted with other known wireless protocols and standards. [0166] Computing system 100 can be generally operative to receive, process, and convey information in the form of electronic communications to and from tracking system 902. An example of the computing system within tracking system 902 can generally include a memory having a series of computer readable program instructions for execution by a computer processor. The example memory can be a computer program product including a non-transitory, tangible, computer readable medium of varying type generally operable to store electronic formatted data or information and computer readable program instructions accessible and readable by the computer processor. In certain embodiments, the memory can be accessible by a controller remote computing device 914 of an administrator 912 or the user portable electronic device 916 carried by the individual 904 via network 910. [0168] Examples of the memory can include, but are not limited to, random access memory (RAM), read only memory (ROM), Synchronous Dynamic Random Access Memory (SDRAM), Dynamic Random Access Memory (DRAM), EEPROM, flash memory, a cache, compact disc (CD), digital versatile disc (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, a hard drive, a flash memory, or any other medium which can be used to store the desired electronic format of information or program instructions for a duration and which can be accessed by the computer processor or at least a portion of the computing system. [0169] The computer processor can include hardware to execute one or more tasks as defined by the computer readable program instructions, and can include, for example, part of a computer server, a laptop or desktop, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an IPADTM), a personal digital assistant (PDA), an Internet appliance, or any other type of known computing device. For example, the computer processor can be implemented by one or more integrated circuits, logic circuits, microprocessors or controllers from any desired family or manufacturer. [0171] The controller of computing system 902 can also be configured to communicate instructions to and from the controller remote computer devices 914 and the employee portable electronic devices 916. Examples of remote computer devices 914 and user portable electronic devices 916 can include: a mobile telephone; a computer such as a laptop type; a Personal Digital Assistant (PDA) or mobile phone; a notebook, tablet or other mobile computing device; or the like and any combination thereof. The functionalities described herein may be implemented through a stand-alone computer program product or as an application configured for execution by one or more of the remote computing devices 914, 916. The application (e.g., webpage, downloadable applet or other mobile executable) can generate the various displays or graphic/visual representations described herein as graphic user interfaces (GUIs) or other visual illustrations, which may be generated as webpages or the like, in a manner to facilitate interfacing (receiving input, generating graphic illustrations) with users via the remote computing device(s) 914, 916. [0172] The network 910 can facilitate transmission of electronic format or digital data. An example network 910 can be a wired interface (e.g., a data bus, a Universal Serial Bus (USB 2.0 or 3.0) connection, etc.) and/or a wireless interface (e.g., radio frequency, infrared, optical, near field communication (NFC), etc.), a wide area network (WAN); a local area network (LAN); the Internet; a cloud-based computing infrastructure of computers, routers, servers, gateways, etc.; or any combination thereof associated therewith that allows the computing system or portion thereof to communicate with various computing devices described above. [0173] With respect to the example of the network 910 as including a cloud-based infrastructure, the computing system 100 can share information via web-based applications, cloud storage and cloud services. For example, a Web-based portal may be used to facilitate access to information, etc. The computing system can illustrate the Web-based portal as a central interface to access information and applications, and data may be viewed through the Web-based portal or viewer. Additionally, data may be manipulated and propagated using the Web-based portal, which can be accessible locally (e.g., in an office) and/or remotely (e.g., via the Internet and/or other network or connection) [0174] It will also be appreciated that one or more of the steps of the methodologies disclosed herein can be represented by one or more computer program modules of computer- readable program instructions stored in the memory of the computing system and implemented using coded instructions (e.g., computer and/or machine-readable instructions). The terms module and component as referenced herein can generally represent program code or instructions that causes specified tasks when executed on the computer processor. The program code can be stored in one or more computer readable mediums that comprise the memory. [0178] computing system 900 may send an alert or notification to the user portable electronic devices 116 informing such individuals that they need to register at clock system 902. Such alerts or notifications can be visual notifications, vibratory notifications, audible notifications, or combinations thereof on the remote computing devices of such individuals 904, and require acknowledgement or feedback from the individuals 104 via their user portable electronic devices 916. [0182] Computing system 100, 900 may, responsive to not detecting the attendance signal and detecting a current time at or later than a predetermined start time of a work request with which the employee is associated, automatically generate and transmit an electronic communication to at least one of the employee computing device or the supervisor computing device. The electronic communication may a vibratory alert, a visual notification, or an audible alert at the employee computing device or the supervisor computing device. [0184] It will be understood that the phrases or terminology employed herein is for purposes of description and not of limitation. While the present invention has been shown and described with reference to various preferred embodiments, those skilled in the art will readily appreciate that various changes and/or modifications may be made without departing from the spirit and scope of the invention as defined by the claims. Any exemplary embodiments described herein are merely illustrative, and many variations can be introduced without departing from the spirit of the disclosure or from the scope of the appended claims. For example, elements and/or features of different exemplary embodiments may be combined with each other and/or substituted for each other., as required by the Berkheimer Memo, 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20140249877A1 to Hull et al., (hereinafter referred to as “Hull”) in view of US Patent Publication to US20160063192A1 to Johnson et al. (hereinafter referred to as “Johnson”) 

As per Claim 16, Hull teaches: A system for automated management of work-time, the system comprising: ([0037])
a server communicatively coupled to one or more computing devices via a network, wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored therein, a database, and a processor for executing the computer-readable instructions to: ([0038][0061][0067])
store, in the database, an authorized worktime amount for an employee over a time period, continuously track, during the time period, an actual worktime of the employee; (in at least [0051] server 10 stores a worker database which maintains for each Worker, data and information representing, for example, detailed Worker time logs, the time the Worker has worked for the current pay period, tasks the Worker is approved to perform, and job location information representing where the Worker has worked.)
... the actual worktime of the employee will exceed the authorized worktime amount during the time period; (in at least [0067] “unacceptable data” are possible, including the following:  the selection of a task which requires the location to change (such as picking up materials), while there is no change to the user location; the user visiting an “unapproved location”; and the user logging time beyond a predetermined limit.)
responsive to ... the actual worktime will exceed the authorized worktime amount, generating and transmitting a notification to a supervisor computing device indicating that the actual worktime of the employee is ... to exceed the authorized worktime; and (in at least [0071] In between punch in and punch out, he or she must report as per the rules applicable to the work or project (i.e. the system administrator can specify how often employees must punch in, etc.) The System motivates the Worker to take responsibility as the Worker must be where he or she is supposed to be, and at the appointed time or times, in order to punch in and out as necessary or appropriate. [0095] The server software also issues a report to the foreman or project manager on a periodic basis so that Worker time can be endorsed, such as at the end of each work day. It is much easier to endorse time on a regular basis such as this, while it is fresh in the mind of the foreman or project manager, rather than attempting to endorse it days or even weeks later. Note that the supervisor can “drill down” into entries by clicking on a radio button. This provides any remarks entered by the Worker (such as an explanation for getting to work late), and possibly an exact GPS location on a map, so the supervisor can investigate what occurred and why, accessing data that the Worker has entered. [0108] a “forced check-in” can be issued after ½ hour elapses with a Worker on a “lunch” task, reading “are you still having lunch?” If the usual time for lunch is noon, the system can be set up to allow a 15 minute grace period so the worker can start lunch as late as 12:15 pm. If a “forced check-in” issues after 40 minutes reading “are you still framing?”)
receiving, from the supervisor computing device, an authorized adjustment of the authorized worktime or a rejection; and (in at least [0096] The server could easily transmit endorsement requests to the supervisor via a push notification, text message or email, asking for endorsement. An email could include a hypertext link to a web page like that of FIG. 35, or to a simplified version of that web page. Or an email could simply include “voting” functionality such as the “accept/reject” voting options [0102] Clicking on “shifts to endorse” button brings the supervisor to the screen of FIG. 14, where a list is presented of each Worker, along with the date and time that they have worked on a given task. The supervisor can quickly endorse the hours, or he can drill down to determine the specific task and other details by selecting the associated radio button. Various software flags stored with the shift and task data can be used to modify the entries in the endorsement display. For example, shifts or tasks that have been edited can be given a pink background. Tasks can be shown in red if, for example, the Worker was late, the task does not match the location stamp, or the shift was edited. Tasks that satisfy all rules and conditions, with no flags, can be shown in green.)
transmitting, to an employee computing device of the employee, ... decision, wherein ... decision includes the authorized adjustment of the authorized worktime or the rejection. (in at least [0108] Standard procedures can also be set for “forced punch-outs” and “forced check-ins”. For example, a “forced punch-out” may be sent to Workers at the end of an 8 hour shift, so that no overtime is to be paid...a “forced check-in” can be issued after ½ hour elapses with a Worker on a “lunch” task, reading “are you still having lunch?” If the usual time for lunch is noon, the system can be set up to allow a 15 minute grace period so the worker can start lunch as late as 12:15 pm. If a “forced check-in” issues after 40 minutes reading “are you still framing?”  [0138] special instructions from management or supervisors associated with the particular project...These postings can be forwarded to all of the Workers on the project. When they are received, an audible announcement may be made on the Smartphone.)  

While implied, Hull do not expressly disclose the following features, which however are taught by Johnson,
predict, during the time period, whether the actual worktime of the employee will exceed the authorized worktime amount during the time period; (in at least [0189] At block 1710, a change in schedule risk state change is determined. For example, if a task is behind schedule, resource becomes unavailable, a task is ahead of schedule, resource is available early, etc., a state of schedule risk may change.)
responsive to predicting that the actual worktime will exceed the authorized worktime amount, generating and transmitting a notification to a supervisor computing device indicating that the actual worktime of the employee is predicted to exceed the authorized worktime; and (in at least [0192] at block 1716, a reaction to the schedule risk state change is triggered. For example, in response to the transition from one schedule risk state to another, a corrective or mitigating action such as a warning (e.g., a displayed icon, text, and/or audio), an altered/corrective/mitigating workflow (e.g., to move a patient, reschedule a procedure, reallocate resources, extend overtime, etc.), etc., is automatically triggered. As shown in the example of FIG. 17, at block 1718, a warning can be generated to alert a user to the state change and/or associated risk.)
transmitting, to an employee computing device of the employee, a decision, wherein the decision includes the authorized adjustment of the authorized worktime or the rejection. (in at least [0045] permit a user to visualize variation, to visualize scheduling opportunities and constraints and provide output for use in scheduling procedures and activities [0047] so that the staff can know when schedule deviations are occurring, what the cause is, have a way to visualize process interdependencies, have the ability to play out or simulate alternative process decisions and ultimately get the process stakeholders constructively involved in proceeding forward in a manner that has their intellectual buy-in to the course. [0112] Timing of this activity 807 has maximum utility if done before the start of scheduled activities and sufficiently in advance to allow time for staff review of the upcoming tasks 808. [0113] A review of an upcoming period's process task, schedule risks and contingency plans is beneficial to provide a contextual understanding of activities as well as to solicit opinions of staff to then modify the schedule for improvement.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hull by, ...calculating a cumulative distribution function (CDF) for task(s) in a healthcare protocol based on a probability density function associated with task duration(s) for the task(s). The method includes determining a plurality of schedule risk states for each task in a healthcare protocol, each schedule risk state associated with an upper specification limit (USL) and a lower specification limit (LSL) along the CDF…identifying, within USL and LSL for each schedule risk state, setpoint(s) associated with probability(-ies) along the CDF. The method includes monitoring execution of task(s) in the healthcare protocol to identify a transition in schedule risk state according to USL and LSL...triggering an action to react to an actual or upcoming change in schedule risk state based on setpoint(s) associated with the schedule risk state...a change in schedule risk state change is determined. For example, if a task is behind schedule, resource becomes unavailable, a task is ahead of schedule, resource is available early, etc., a state of schedule risk may change...a reaction to the schedule risk state change is triggered. For example, in response to the transition from one schedule risk state to another, a corrective or mitigating action such as a warning (e.g., a displayed icon, text, and/or audio), an altered/corrective/mitigating workflow (e.g., to move a patient, reschedule a procedure, reallocate resources, extend overtime, etc.), etc., is automatically triggered. As shown in the example of FIG. 17, at block 1718, a warning can be generated to alert a user to the state change and/or associated risk...permit a user to visualize variation, to visualize scheduling opportunities and constraints and provide output for use in scheduling procedures and activities...A review of an upcoming period's process task, schedule risks and contingency plans is beneficial to provide a contextual understanding of activities as well as to solicit opinions of staff to then modify the schedule for improvement...scenarios may be tested and feedback provided to make an automated and/or user-informed decision regarding schedule risk state and workflow adjustment...apply optimization and/or other improvement for schedule risk., as taught by Johnson, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Hull with the motivation of, ...so that the staff can know when schedule deviations are occurring, what the cause is, have a way to visualize process interdependencies, have the ability to play out or simulate alternative process decisions and ultimately get the process stakeholders constructively involved in proceeding forward in a manner that has their intellectual buy-in to the course…allow time for staff review of the upcoming tasks...optimize or otherwise improve state transition set points for schedule risk management...in order to test and improve forecast accuracy....The system and/or user can then minimize underutilized capacity, reduce delay or improve patient, doctor, nurse allocation by adjusting scheduling... to extract maximum or improved utility from assets of a process to achieve one or more process objective(s)...desirable to operate a department with enough financial surplus or within budget that the department can improve itself, or at least maintain capacity and achieve effective outcomes.... An “optimal” schedule achieves the delivery of care at a specified probability of being completed....to achieve the schedule's objectives....to optimize throughput and cost and offers optimized time allocation and probabilistic set point decision support...help provide management and optimization of elements such as patient flow, bed allocation, patient transfer, task resource assignments and priorities as well as healthcare workflow, process, and protocol. In certain examples, based on healthcare facility configuration, historical data, current state information, and known future events, potential problems can be forecast and mitigated....to achieve one or more global objectives defined for a clinic, office, department, hospital, specialty, etc....This enables more workflows to be kept on schedule at a minimum and optimizes departmental level tradeoffs at a maximum..., as recited in Johnson. 


As per Claim 17, Hull teaches: The system according to claim 16, further comprising: 
a stationary monitoring device for detecting presence of an attendance signal generated by the employee computing device, wherein the employee computing devices includes a location identifier configured to generate location data corresponding to one or more locations, and the processor executes the computer-readable instructions to:  ([0052][0061][0067])
detect the attendance signal associated with the employee; (in at least [0094]  in FIG. 12, when the Worker punches in a task at 1200, his app stamps the task with a GPS location 1205 and time stamp 1210, and sends it to the server along with his user identification and the task being preformed 1215. The server receives this data and updates the database records for the Worker 1220.)
responsive to detecting the attendance signal, at least one of: ([0071])
(i) generate and display, on an interface of the stationary monitoring device, information associated with the employee, wherein the information includes at least one of a total work time of the employee or a total number of hours remaining before the employee is entitled to overtime pay; (in at least [0075] When the Worker selects a task, he is presented with a task “punch clock” interface as shown in FIG. 7, which presents the user's name at the top of the display, the running time spent on the task, and the total time on the shift, along with the name of the project and the name of the task in a header. This interface also provides a large round button for “punching in”, which the Worker uses to indicate that he is still working on the task, an option to change projects and an option to change the task on the same project. [0108] a “forced punch-out” may be sent to Workers at the end of an 8 hour shift, so that no overtime is to be paid.) 
(ii) play music associated with an employee profile corresponding to the employee and stored in the database, wherein the employee profile includes at least one of the employee's birthday or a greeting song for the employee; (in at least [0048] A new employee identifier (e.g., a Worker ID) is also generated as part of this process so that the Worker can change his phone number at some point in the future. The employee information that is collected is also transmitted back to the system server so it will have a listing of employees and their account information. [0120] While working, a Worker will be pinged occasionally to confirm or update his status, the interface of FIG. 7 being presented on his Smartphone. This ping could be associated with an audible notification to draw the attention of the Worker. )
(iii) identify a current geolocation of the employee computing device and store the geolocation in the database; or (in at least [0052] Each portable device typically has location determination technologies 500 built into the device, such as GPS technology for determining the current geolocation of the Worker carrying the device...System uses GPS technology to automatically provide data and information to the Centre concerning the location of each Worker and the tasks that he or she is performing at any given time. )
(iv) display, on either an interface of the stationary monitoring device or an interface of the employee computing device, an indicator representative of the employee being outside a field of acceptability based on one or more predetermined rules, wherein the field of acceptability includes aggregate data comprising at least one of (a) one or more location data sets corresponding to one or more designated locations or (b) one or more time-location data sets corresponding to the one or more designated times and one or more designated locations. (in at least [0145] When the Worker is on site on time, the punch in information matches that stored in the Worker database. The system tracks the Worker's location and when the Worker goes beyond the project fence, the system could prompt an alert to the Worker requesting for the Worker to update his or her status. [0146] If a Worker tries to make a time entry while he is outside the geo-fence of the job-site, the system will ask him why, and will prompt him to provide an explanation.  )  


As per Claim 18, Hull teaches: A system according to claim 17, wherein the processor further executes the computer-readable instructions to: 
responsive to not detecting the attendance signal and detecting a current time at or later than a predetermined start time of a work request with which the employee is associated, automatically generate and transmit an electronic communication to at least one of the employee computing device or the supervisor computing device. (in at least [0019] the employee will be asked to provide an explanation for the lateness, and that explanation (and the late arrival) will become part of the employee's performance history. [0094] If the data is not acceptable at 1225, the server pings the user with an alert, and updates the database to flag the problem 1230 so that it becomes part of the Worker's performance history... a timer is started 1235 so that the Worker can be reminded to punch in after a certain length of time has lapsed (i.e. a ‘forced punch-in’) 1240. If the Worker does not punch in at all at 1200, then the mobile app checks the location 1245 and time stamp 1250, and sends a failure notification to the server 1255, so that it can be placed on the Worker's performance history.  [0102] The supervisor can quickly endorse the hours, or he can drill down to determine the specific task and other details by selecting the associated radio button. Various software flags stored with the shift and task data can be used to modify the entries in the endorsement display. For example, shifts or tasks that have been edited can be given a pink background. Tasks can be shown in red if, for example, the Worker was late, the task does not match the location stamp, or the shift was edited. [0108] a “forced check-in” can be issued after ½ hour elapses with a Worker on a “lunch” task, reading “are you still having lunch?” If the usual time for lunch is noon, the system can be set up to allow a 15 minute grace period so the worker can start lunch as late as 12:15 pm. If a “forced check-in” issues after 40 minutes reading “are you still framing?” then the Worker need only click “yes” on his device to confirm, and the system will make the necessary updates. If the system detects that a Worker is out of the working area, we send a flag to the User asking “are you still doing task X?” These rules can be established via a simple question and answer interface with the system administrator, where the system administrator is asked to provide data values to set the bounds of the rules, in terms of hours, minutes or boolean values (i.e. in response to ‘yes’ or ‘no’ type questions).  )


As per Claim 19, Hull teaches: The system according to claim 18, 
wherein the electronic communication triggers at least one of a vibratory alert, a visual notification, or an audible alert at the employee computing device or the supervisor computing device. (in at least [0073] A Worker alert could be generated at the server based on the time logging information, the Worker location information, and/or the geographic, location and task assignment data and information received from the Smartphone device. Similarly, a Worker alert could also be generated at the Smartphone by consideration of the same data. [0077] When the timer on the Smartphone runs out, or the server determines that a “forced punch” should be issued, the Worker is prompted to update his status. If he is still working on the same task, he simply strikes the large round button on the display of FIG. 7. Information can be exchanged between the server and the mobile device at a regular interval, for example, at 5 minute intervals. The Worker can also “punch out” for a break, lunch, or stepping out for personal time, at the end of a task, or the end of the day. [0120] While working, a Worker will be pinged occasionally to confirm or update his status, the interface of FIG. 7 being presented on his Smartphone. This ping could be associated with an audible notification to draw the attention of the Worker. ) 


As per Claim 20, Hull teaches: The system according to claim 16, 
wherein the electronic communication prompts a feedback signal from the employee computing device acknowledging ... decision. (in at least [0108] Standard procedures can also be set for “forced punch-outs” and “forced check-ins”...a “forced check-in” can be issued after ½ hour elapses with a Worker on a “lunch” task, reading “are you still having lunch?” If the usual time for lunch is noon, the system can be set up to allow a 15 minute grace period so the worker can start lunch as late as 12:15 pm. If a “forced check-in” issues after 40 minutes reading “are you still framing?” then the Worker need only click “yes” on his device to confirm, and the system will make the necessary updates. If the system detects that a Worker is out of the working area, we send a flag to the User asking “are you still doing task X?” These rules can be established via a simple question and answer interface with the system administrator, where the system administrator is asked to provide data values to set the bounds of the rules, in terms of hours, minutes or boolean values (i.e. in response to ‘yes’ or ‘no’ type questions).  [0121] the System sends flags to the Worker if it detects that circumstances have changed, for example if it detects that the Worker has left the job-site but forgot to check out. If this occurs, the Worker is prompted to explain why the event occurred. Similarly, if it is clear that the working day has ended, but the Worker has forgotten to punch-out, the system will prompt the Worker to enter and send an explanation to the system. [0127] When the Worker completes an edit by striking the “edit” button in FIG. 16F, he is prompted to explain why the edit was made via the interface of FIG. 16G. The text entered into the explanation field is stored on both the Smartphone and the server, along with the original time data and the edited time data. Thus, the foreman or other supervisor who is reviewing the entries, can check both the original and the edited data.)  

While implied, Hull do not expressly disclose the following features, which however are taught by Johnson,
wherein the electronic communication prompts a feedback signal from the employee computing device acknowledging the decision (in at least [0112] Timing of this activity 807 has maximum utility if done before the start of scheduled activities and sufficiently in advance to allow time for staff review of the upcoming tasks 808. [0113] A review of an upcoming period's process task, schedule risks and contingency plans is beneficial to provide a contextual understanding of activities as well as to solicit opinions of staff to then modify the schedule for improvement.)

The reason and rationale to combine Hull and Johnson is the same as recited above. 






Conclusion
Braswell, US20170329908A1, The scheduler matches staffing requirements with qualified healthcare workers, each having a GPS cell phone. The workers have an online UPP and a calendar with OPEN/CLOSED shift dates/times. Once matched to a staffing requirement, workers are notified and within 15 minutes they must respond. Non-responses reduce the selection ranking of workers. For shift-assigned workers, the system gathers worker GPS data prior to the shift-time. Transit time or distance is monitored from the worker geolocation to the facility. If dynamic thresholds are exceeded, alerts are generated to the worker and the manager. The facility sends a cancel, hold open or replace command for the shift. If replace, the system repeats a worker identify, match, notify, accepting response, prioritize, and notify selected worker for the shift.

Teh, US20160132971A1, A time attendance tracking method is provided by which a hand-held device is set as a primary device and/or a secondary device based on inherent mobile identity of the hand-held device and operable in either a first mode and/or a second mode. The first mode permits the user to clock-in and/or clock-out for attendance recording for the user tied account while the second mode restricts the user to clock-in and/or clock-out for attendance recording for the user tied account.

Hall, US20170337528A1, A third-party server is disclosed herein for managing settlement services between two or more businesses, the server being third-party with respect to each of the businesses. The server may include one or more hardware processors and hardware memory. The hardware memory may store various instructions executable by the processors, including: instructions for accessing and updating first and second digital accounting platforms utilized by a first and a second business, respectively; receiving first transaction data from a first business designated for settlement with a second business, and for receiving second transaction data from the second business for settlement with the first business; aggregating the first and second transaction data to determine a payable and receivable between the first and the second business; and directly accessing and updating the respective first and second digital accounting platforms to record the payable and receivable.

PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623